Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 5, 6, 9, 10, 13, 14, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Malone US 5,549,412.
Malone discloses a method of operating a road paving machine (40) comprising:
Providing a paving machine (40/140) on a surface (16) to be paved, the machine comprising:
A screed assembly (46/246), A GNSS/GPS receiver (54/254), 
A hopper and conveyor assembly (42).  Col. 6, lns. 28-64.
At least one actuator mechanism (52), such as a leveling cylinder for adjustment 
of screed height, grade and slope control.  Col. 5, lns. 1-11.
A control system (55, 56, 58, 60/256) including a memory and processor.
Wherein actual height profile data, of the newly paved surface is measured by at least one sensor (118a, b) screed height data is provided by a sensor (58).  
Digital construction data, including a nominal height profile of a road (16) to be paved, is stored and used by said screed controller (56) to adjust the position of said
screed assembly (46) based on profile and GNSS/GPS data. Cols. 7-8; Fig. 5.
The method further comprising:
Applying a layer of HMA to the surface (16) and leveling said HMA with said screed.
Transmitting construction data, such as profile of the surface (16) to be paved from an
	external data source (11) to said screed controller (56/256).
Although Malone does not explicitly recite GNSS, Malone does disclose the use of 3D GPS or a combination of GPS and local reference measuring systems.  It would have been obvious if not inherent to one of skill in the art Malone’s disclosure describes at least one form GNSS.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim(s) 2-4, 7, 11, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone US 5,549,412 in view of Marsolek US 2017/0228108.
Malone discloses a road paving machine (40/140) having GPS/GNSS position data 
used by a screed controller (56/256) to control the screed height grade and slope control.  Col. 5, lns. 1-11.  But does not disclose use the GPS/GNSS system for steering or screed width control.  However, Marsolek teaches a paving operations management tool comprising at least one control device (38, 52a, 78) configured to control ground speed, steering and screed position/orientation using GPSS/GNSS position data and screed position/slope data from sensors (70a, 72a) disposed on the paving machine. Such that the control system is configured to compare actuator settings required for 

installation of the nominal height profile with actuator setting limits of the actuator mechanism. [0025, 0028, 30, 33].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
provide the road paving machine of Malone with the control system taught by Marsolek in order to improve paving efficiency. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone US 5,549,412 in view of Marsolek US 2017/0205814
Malone discloses a road paving machine (40/140) having GPS/GNSS position data 
used by a screed controller (56/256) to control the screed height grade and slope control.  Col. 5, lns. 1-11.  But does not disclose comparing a desired actuator adjustment speed to a possible adjustment speed.  However, Marsolek teaches it is known to receive paver parameters (196) that are indicative of a variety of paver settings from an external source and compare said received paver parameters to a desired or preselected parameter.  See [0106-0108].

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				11/10/2022